Citation Nr: 0202203	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied a 
rating in excess of 30 percent for chronic prostatitis.  

In April 1998, the Board remanded this claim for a requested 
personal hearing.  The hearing was held at the RO in May 1999 
before the undersigned Board Member A. Bryant.  The issue of 
entitlement to an increased rating for chronic prostatitis 
was one of the issues discussed at the hearing.  

In December 1999, the Board remanded the issue of entitlement 
to an increased rating for chronic prostatitis.  The Board 
requested that the RO obtain a more current examination of 
the severity of the appellant's prostatitis and consider 
additional evidence that had been submitted in April and May 
1999.  The case was returned to the RO on remand and a VA 
examination was conducted in March 2000.  However, the 
appellant appealed other issues to the United States Court of 
Appeals for Veterans Claims (Court) and his claims file was 
transferred to the VA General Counsel for litigation of that 
appeal prior to the RO completing the remand instructions 
concerning the issue of an increased rating for chronic 
prostatitis.  

Subsequently, another personal hearing was held at the RO in 
May 2001 before the undersigned Board Member Mary Gallagher.  
The issue of entitlement to an increased rating for chronic 
prostatitis was one of the issues discussed at the hearing.  
Because the appellant presented testimony on this issue 
before more than one Board Member, the issue must now be 
considered by a three-member panel of the Board.  Other 
issues before the Board at this time will be addressed in 
separate decisions.

The Board further notes that by letter dated in November 
2001, the veteran was informed that it was necessary that he 
appoint a new representative, attorney or agent to represent 
him before the VA.  Pursuant thereto, in correspondence dated 
November 11, 2001, the veteran indicated that he was 
representing himself and requested that the Board proceed 
with his appeal.


REMAND

As noted above, the Board remanded this issue to the RO in 
December 1999.  Although the RO initiated the requested 
development and conducted an examination in March 2000, the 
RO apparently did not review all the evidence and promulgate 
a rating decision and/or a Supplemental Statement of the Case 
(SSOC) prior to the case being transferred to VA General 
Counsel for action on other issues that the appellant had 
appealed to the Court.  Accordingly, the RO has not completed 
the prior remand instructions and the issue must be remanded 
again to the RO.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the RO should contact the appellant and request 
that he identify any additional, contemporary treatment he 
has had for his service-connected chronic prostatitis.  At 
the hearing in May 2001, the appellant indicated that he had 
continued to receive treatment from the VA and Dr. James 
Young in Magee for chronic prostatitis and that he had last 
been examined less than 30 days prior to the hearing.  (May 
2001 Transcript (T.) at 5-6.)  The RO should take the 
appropriate steps to try to obtain copies of all identified 
medical records.  The RO must consider all of the evidence 
relevant to this issue, in particular any additional evidence 
submitted since the last Statement of the Case (SOC) or SSOC 
concerning this issue.

The RO should review the March 2000 VA examination to be 
certain that it complies with the December 1999 Board remand.  
If, after a review of the evidence and with consideration of 
the changes in the law and regulations since the December 
1999 remand, it is determined that another VA examination of 
the appellant's chronic prostatitis is necessary, the RO 
should make arrangements for such an examination to be 
scheduled.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, further appellate consideration will be deferred 
that the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he specify the dates and 
places of treatment, VA and non-VA, for 
his chronic prostatitis, especially the 
treatment he has received since the most 
recent SOC or SSOC concerning this issue.  
The RO should take the appropriate action 
to obtain copies of all identified 
medical records, to include VA treatment 
records not currently associated with the 
appellant's claims file and any 
additional medical records from Dr. James 
Young, 600 Holly Street, Magee, Arkansas 
(see May 2001 T. 6).

2.  Thereafter, the RO should review of 
all the evidence of record pertaining to 
chronic prostatitis, and determine if a 
more contemporaneous examination for 
compensation and pension purposes is 
necessary.  If the RO determines that 
another examination is appropriate to 
determine the current severity of the 
appellant's chronic prostatitis, his 
claims file should be made available to 
the examiner for review before the 
examination.  A detailed history of the 
prostatitis symptoms should be obtained 
from the appellant.  All necessary tests 
and studies should be conducted.  The 
examiner should specifically note any 
voiding dysfunction, urinary frequency, 
and urinary tract infection, as it 
relates to the appellant's chronic 
prostatitis.  The examiner should be 
requested to comment whether the 
appellant has nerve damage due to his 
chronic prostatitis.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MARY GALLAGHER	CONSTANCE TOBIAS 
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




